DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment

The examiner acknowledges the cancellation of claim 10.


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kusuura (US 2016/0155965 A1).

Regarding claim 1, Kusuura discloses a display device (Fig. 1 element 100), comprising: 
a display panel (Fig. 1 element 120) configured to display an image (as discussed in Paragraph [0074]); 
a back cover (Fig. 1 element 130) on a rear surface of the display panel (as shown in Fig. 1) and including a magnetic material (as discussed in Paragraph [0083] wherein a magnetorheological fluid is a magnetic material); and 
a roller (Fig. 1 element 115) configured to wind or unwind the back cover and the display panel (as discussed in Paragraph [0076])
wherein the display panel and the back cover are coupled to each other in a wound state and in an unwound state (as shown in Fig. 1 wherein the display panel and the back cover are coupled by way of element 135 whether in the wound or unwound state).

Regarding claim 2, Kusuura discloses the device as set forth in claim 1 above and further wherein the back cover includes a resin (as discussed in Paragraphs [0075] and [0080]) and a plurality of magnetic material particles dispersed in the resin (as discussed in Paragraph [0083] the resin may include a magnetorheological fluid which is known to contain a plurality of magnetic particles).

Regarding claim 11, Kusuura discloses the device as set forth in claim 1 and further wherein the back cover includes a plurality of back cover patterns spaced apart 

Regarding claim 12, Kusuura discloses a display device (Fig. 2 element 200), comprising: 
a display panel (Fig. 2 element 220, as discussed in Paragraph [0091] wherein element 220 corresponds to element 110 of Fig. 1) configured to display images (as discussed in Paragraph [0074]) and including an encapsulating substrate (Fig. 2 element 245); 
a back cover (Fig. 2 element 230) including a magnetic material (as discussed in Paragraph [0083] regarding a magnetorheological fluid, and as discussed in Paragraph [0092] as element 200 using previously mentioned releasable coupling approaches) and attached to the encapsulating substrate of the display panel (as shown in Fig. 2), the encapsulating substrate including a metal material (as discussed in Paragraph [0083] as a mating magnetorheological fluid); and 
a roller (Fig. 2 element 215) configured to wind or unwind the back cover and the display panel (as discussed in Paragraph [0076]).


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 3, 6, 13, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kusuura as applied to claims 1 and 12 above, and further in view of Park et al. (US 2019/0098774 A1).

Regarding claim 3, Kusuura discloses the device as set forth in claim 1 above.
Kusuura does not expressly disclose comprising a first area and a second area extending from the first area, 
wherein the display panel and the back cover are disposed in the first area, and 
wherein the display device further comprises a flexible film and a printed circuit board in the second area and electrically connected to the display panel.
Park teaches a display device which comprises a first area and a second area extending from the first area (as shown in Fig. 14 wherein the first area is covered by element 15 and the second area is above the first area), wherein the display panel and the back cover are disposed in the first area (as shown in Figs. 14 and 17), and wherein the display device further comprises a flexible film (Fig. 14 element 231) and a printed circuit board (Fig. 14 element 120) in the second area and electrically connected to the display panel (as discussed in Paragraph [0067]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to include a printed circuit board and associated film in the second area of the 

Regarding claim 6, Kusuura in view of Park discloses the device as set forth above.
Kusuura does not expressly disclose further comprising a shielding layer in the second area, wherein the back cover is further disposed in the second area, and the shielding layer is disposed between the back cover and at least one of the flexible film and the printed circuit board.
Park teaches further comprising a shielding layer (Fig. 15 element 75) in the second area, wherein the back cover is further disposed in the second area (as shown in Fig. 15), and the shielding layer is disposed between the back cover and at least one of the flexible film and the printed circuit board (as shown in Fig. 15).

Regarding claim 13, Kusuura discloses the device as set forth in claim 12 above and further wherein the back cover is fixed to the roller (as shown in Fig. 2).
Kusuura does not expressly disclose further comprising: a flexible film on the back cover and connected to the display panel; and a printed circuit board on the back cover and connected to the flexible film.
Park teaches a flexible film (Fig. 14 element 231) on the back cover (Fig. 14 element 15) and connected to the display panel (as discussed in Paragraph [0067]); and a printed circuit board (Fig. 14 element 120) on the back cover and connected to the flexible film (as shown in Fig. 14).

It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize a shielding layer between the printed circuit board and the back cover in order to provide a robust protective element to the printed circuit board so as to avoid damage to the printed circuit board.

Regarding claim 15, Kusuura in view of Park discloses the device as set forth in claim 13 above.
Kusuura does not expressly disclose further comprising: a shielding layer between the back cover and at least one of the flexible film and the printed circuit board.
Park teaches further comprising: a shielding layer (Fig. 15 element 75) between the back cover and at least one of the flexible film and the printed circuit board.
It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize a shielding layer between the printed circuit board and the back cover in order to provide a robust protective element to the printed circuit board so as to avoid damage to the printed circuit board.


Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kusuura in view of Park as applied to claim 3 above, and further in view of Heo et al. (US 2017/0156225 A1).

Regarding claim 4, Kusuura in view of Park discloses the device as set forth in claim 3 above.
Kusuura does not expressly disclose further comprising a protective layer in the first and second areas, wherein the protective layer is on a surface of the back cover facing away from the display panel in the first area, and wherein the flexible film and the printed circuit board are disposed on the protective layer in the second area, and the back cover is not disposed in the second area in an unwound state.
Heo teaches further comprising a protective layer (Fig. 37(b) element 15b) in the first and second areas (wherein the protective layer covers the back cover as discussed in Paragraph [0204], wherein the protective layer is on a surface of the back cover facing away from the display panel in the first area (as shown in Fig. 37(b)), and wherein the flexible film and the printed circuit board are disposed on the protective layer in the second area (as previously taught by Park in Fig. 14), and the back cover is not disposed in the second area in an unwound state (as previously taught by Park in Fig. 14).
It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize a protective layer as taught by Heo in the device of Kusuura as modified by Park in order to provide a protective barrier to the rear of the display device in the unwound state.

Regarding claim 5, Kusuura in view of Park and Heo discloses the device as set forth in claim 4 above.

Heo teaches wherein the protective layer is fixed to the roller (by virtue of the protective layer being fixed to the back cover and the back cover being fixed to the roller element as shown in Fig. 35).
It would have been obvious to one of ordinary skill in the art before the effective filing date to fix the protective layer to the back cover as taught by Heo in the device of Kusuura as modified by Park in order to ensure that the protective layer moves with the back cover as one.


Claims 7-9, 14, 16, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kusuura as applied to claims1 and 12 above, and further in view of Heo et al. (US 2017/0156225 A1).

Regarding claim 7, Kusuura discloses the device as set forth in claim 1 above.Kusuura does not expressly disclose further comprising: a protective layer covering a surface of the back cover facing away from the display panel.
Heo teaches further comprising a protective layer (Fig. 37(b) element 15b) covering a surface of the back cover facing away from the display panel (as shown in Fig. 37(b)).
It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize a protective layer as taught by Heo in the device of Kusuura as 

Regarding claim 8, Kusuura in view of Heo discloses the device as set forth in claim 7 above.
Kusuura does not expressly disclose wherein the back cover includes a center area and edge areas at respective lateral sides of the center area, the protective layer covering the center area and the edge areas of the back cover, and wherein a thickness of the back cover in the center area is larger than a thickness of the back cover in the edge areas, and a portion of the protective layer covering the edge areas has a larger thickness than a portion of the protective layer covering the center area.
Heo teaches wherein the back cover includes a center area and edge areas at respective lateral sides of the center area (as shown in Fig 37 (b)), the protective layer covering the center area and the edge areas of the back cover (as shown in Fig. 37(b) wherein the protective layer element 15b covers the center area of back cover element 15b), and wherein a thickness of the back cover in the center area is larger than a thickness of the back cover in the edge areas (wherein the thickness of the back cover in the x direction is thicker than the thickness of the back cover in the z direction), and a portion of the protective layer covering the edge areas has a larger thickness than a portion of the protective layer covering the center area (wherein the thickness of the protective layer in the x direction from the edge of the back cover element 15a to the outside of the display is thicker than the thickness of the protective layer in the z direction).


Regarding claim 9, Kusuura in view of Heo discloses the device as set forth in claim 8 above.
Kusuura does not expressly disclose further comprising: a reinforcing member on at least one of the edge areas of the back cover and contacting at least one side surface of the protective layer.
Heo teaches further comprising: a reinforcing member (Fig. 37(b) element 15c) on at least one of the edge areas of the back cover and contacting at least one side surface of the protective layer (as shown in Fig. 37(b)).
It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize a reinforcing member on the edge areas of the back cover in order to ensure lateral stability of the display device in the unwound state.

Regarding claim 14, Kusuura discloses the device as set forth in claim 12 above.
Kusuura does not expressly disclose wherein both edges of the back cover protrude from both edges of the display panel corresponding to both edges of the back cover.

It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize a back cover wherein the edges protrude past the display panel as taught by Heo in the device of Kusuura in order to ensure that the edges of the display panel are adequately protected from damage.

Regarding claim 16, Kusuura discloses the device as set forth in claim 12 above.
Kusuura does not expressly disclose further comprising: a protective layer covering a surface of the back cover facing away from the display panel.
Heo teaches further comprising a protective layer (Fig. 37(b) element 15b) covering a surface of the back cover facing away from the display panel (as shown in Fig. 37(b)).
It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize a protective layer as taught by Heo in the device of Kusuura as modified by Park in order to provide a protective barrier to the rear of the display device in the unwound state.

Regarding claim 18, Kusuura in view of Heo discloses the device as set forth in claim 16 above.

Heo teaches wherein the back cover includes a center area and edge areas at respective lateral sides of the center area (as shown in Fig 37 (b)), the protective layer covering the center area and the edge areas of the back cover (as shown in Fig. 37(b) wherein the protective layer element 15b covers the center area of back cover element 15b), and wherein a thickness of the back cover in the center area is larger than a thickness of the back cover in the edge areas (wherein the thickness of the back cover in the x direction is thicker than the thickness of the back cover in the z direction), and a portion of the protective layer covering the edge areas has a larger thickness than a portion of the protective layer covering the center area (wherein the thickness of the protective layer in the x direction from the edge of the back cover element 15a to the outside of the display is thicker than the thickness of the protective layer in the z direction).
It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize a protective layer covering the center and edge areas of the back cover as taught by Heo in the device of Kusuura in order to ensure that the whole of the back cover is protected from damage.

Regarding claim 19, Kusuura in view of Heo discloses the device as set forth in claim 18 above.
Kusuura does not expressly disclose further comprising: a reinforcing member on at least one of the edge areas of the back cover and contacting at least one side surface of the protective layer.
Heo teaches further comprising: a reinforcing member (Fig. 37(b) element 15c) on at least one of the edge areas of the back cover and contacting at least one side surface of the protective layer (as shown in Fig. 37(b)).
It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize a reinforcing member on the edge areas of the back cover in order to ensure lateral stability of the display device in the unwound state.

Regarding claim 20, Kusuura in view of Heo discloses the device as set forth in claim 16 above and further wherein the back cover includes a plurality of back cover patterns spaced apart from each other (as shown in Kusuura Fig. 1 wherein a plurality of elements 133 are spaced apart from each other).


Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kusuura in view of Heo as set forth in claim 12 and 15 above, and further in view of Park et al. (US 2019/0098774 A1).

Regarding claim 17, Kusuura in view of Heo discloses the device as set forth in claim 16 above.
Kusuura does not expressly disclose further comprising: a flexible film on the protective layer and connected to the display panel; and a printed circuit board on the protective layer and connected to the flexible film, wherein the protective layer is fixed to the roller.
Park teaches a flexible film (Fig. 14 element 231) on the protective layer (as shown in Fig. 14) and connected to the display panel (as discussed in Paragraph [0067]); and a printed circuit board (Fig. 14 element 120) on the protective layer and connected to the flexible film (as shown in Fig. 14), wherein the protective layer is fixed to the roller (as taught by Heo by virtue of the protective layer being fixed to the back cover and the back cover being fixed to the roller element as shown in Fig. 35).
It would have been obvious to one of ordinary skill in the art before the effective filing date to include a printed circuit board and associated film in the second area of the device as taught by Park in the device of Kusuura in order to provide a means of driving the display and further to utilize a protective layer as taught by Heo in the device of Kusuura as modified by Park in order to provide a protective barrier to the rear of the display device in the unwound state.


Response to Arguments

12/31/2020 have been fully considered but they are not persuasive. The applicant has argued on pages 9-11 of the Remarks that the Kusuura reference does not disclose wherein the display panel and the supporting layer are coupled in the wound and unwound states, however the examiner respectfully disagrees.  As is shown in Fig. 1 of the Kusuura reference, the display panel (element 102) and the back cover (element 130) are coupled by means of fastener element 135, rather than being separated by the fastener element.  In the common meaning of the term “coupled” two items may be considered coupled by means of an intermediate member, and as such the interpreted display panel and back cover of Kusuura are also interpreted as being couple together, as is disclosed in Paragraph [0077] of the reference: “Second side 123 of flexible electronic display layer 120 can be fixed to first side 132 of flexible supporting layer 130.  As shown in FIG. 1, fastener 135 may fix the two sides together at the end spaced apart from first roller 115 and second roller 125.”
The applicant further argues that the Kusuura reference fails to disclose wherein the encapsulating substrate includes metal materials, however the examiner respectfully disagrees.  As is discussed in Paragraph [0092] the encapsulating substrate (element 245) may “include projections that releasably couple”.  In Paragraph [0083] of the reference it is disclosed that the “projections can, in some embodiments, include an electrorheological fluid or a magnetorheological fluid”.  It is known in the art that magnetorheological fluids are comprised of metallic particles, and as such, the encapsulating substrate (element 245) includes a metal material.


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Keith DePew whose telephone number is (571)270-7725.  The examiner can normally be reached on M-F 4:45-5:15.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/Keith DePew/
Examiner
Art Unit 2835



/ABHISHEK M RATHOD/Primary Examiner, Art Unit 2841